Citation Nr: 9932029	
Decision Date: 11/12/99    Archive Date: 11/19/99

DOCKET NO.  93-16 447	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Whether the veteran's claim of entitlement to service 
connection for a gastrointestinal disorder is well grounded.

2.  Whether the veteran's claim of entitlement to service 
connection for a kidney disorder is well grounded.

3.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M.S. Lane, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1963 to 
January 1969 and from January 1970 to April 1975.  Service in 
Vietnam is indicated by the evidence of record.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a November 1992 rating decision by the Denver, 
Colorado Department of Veterans Affairs (VA) Regional Office 
(RO), which denied the veteran's claims of entitlement to 
service connection for PTSD, a back condition, and a 
gastrointestinal disorder.

In July 1993, the veteran testified at a personal hearing 
conducted before a former Member of the Board at the RO.  The 
veteran was offered an opportunity to testify at another 
hearing.  In October 1999, the veteran wrote to the Board, 
stating that he did not wish another hearing.

In May 1995, the Board remanded this case to the RO for 
further evidentiary development.  The requested development 
was completed, and the RO issued several Supplemental 
Statements of the Case in which it continued to deny the 
veteran's claims of entitlement to service connection.  
Thereafter, the veteran's claims folder was returned to the 
Board.

The Board notes that the veteran's claim of entitlement to 
service connection for a kidney disorder was originally 
characterized by the RO as a claim for a back disorder.  In 
the May 1995 remand, the Board found that although the RO had 
adjudicated the issue entitlement to service connection for a 
back condition, this issue was more appropriately 
characterized as entitlement to service connection for a 
kidney disorder.  Thereafter, this claim has been addressed 
by the RO as entitlement to service connection for a kidney 
disorder, claimed as residuals of a kidney infection.

The Board also notes that in May 1995, the Board also 
remanded a claim of entitlement to service connection for 
tinnitus.  Thereafter, in October 1995, the RO granted 
service connection for tinnitus and assigned a 10 percent 
disability rating.  To the Board's knowledge, the veteran has 
not submitted a notice of disagreement regarding this 
decision.  Therefore, as the RO's October 1995 rating 
decision represented a full grant of the benefit sought on 
appeal, the Board will not address that issue further.  See 
Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997); 
Barerra v. Gober, 112 F.3d 1030 (1997).


FINDINGS OF FACT

1.  There is no competent medical evidence of record 
demonstrating that the veteran's gastrointestinal disorder is 
related to service.

2.  There is no competent medical evidence of record 
demonstrating that the veteran is currently diagnosed with a 
kidney disorder, and no competent medical evidence 
demonstrating that his claimed kidney disorder is related to 
service.

3.  There is competent medical evidence of a diagnosis of 
PTSD that has been related to the veteran's alleged stressors 
in Vietnam.


CONCLUSIONS OF LAW

1.  The veteran has not presented a well-grounded claim of 
entitlement to service connection for a gastrointestinal 
disorder.  38 U.S.C.A. § 5107(a) (West 1991).

2.  The veteran has not presented a well-grounded claim of 
entitlement to service connection for a kidney disorder.  
38 U.S.C.A. § 5107(a).

3.  The veteran's claim of entitlement to service connection 
for PTSD is well grounded.  38 U.S.C.A. § 5107(a).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In the interest of clarity, the Board will first address the 
law and regulations pertinent to a claim for service 
connection.  The Board will then separately discuss the 
issues on appeal.

Relevant Law and Regulations

In general, applicable laws and regulations state that 
service connection may be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303. That a condition or injury occurred in service alone 
is not enough; there must be disability resulting from that 
condition or injury.  See Rabideau v. Derwinski, 2 Vet. App. 
141, 143 (1992).  Service connection may also be granted for 
a disease first diagnosed after discharge when all of the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d) (1999). 

Service connection may also be granted for certain chronic 
disabilities if shown to be manifested to a compensable 
degree within one year after the veteran was separated from 
service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 1991); 
38 C.F.R. §§ 3.307, 3.309 (1999).  For the showing of a 
chronic disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time, 
as distinguished from merely isolated findings or a diagnosis 
including the word "chronic".  Continuity of symptomatology 
is required where the condition noted during service is not, 
in fact, shown to be chronic or where the diagnosis of 
chronicity may be legitimately questioned.  When the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b) (1999); Savage v. Gober, 
1 Vet. App. 488, 495-496 (1997).

The threshold question with regard to a veteran's claim for 
service connection is whether the claim is well grounded 
pursuant to 38 U.S.C.A. § 5107(a).  The Court has held that a 
well-grounded claim is one which is plausible, meritorious on 
its own, or capable of substantiation.  Murphy v. Derwinski, 
1 Vet. App. 78 (1990).  In order for a claim to be well 
grounded,  there must be competent evidence of (1) a current 
disability (a medical diagnosis); (2) incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence); (3) a nexus between the in-service injury or 
disease and the current disability (medical evidence).  
Caluza v. Brown, 7 Vet. App. 498 (1995).  All three prongs of 
the Caluza test must be met.

Entitlement to service connection for a gastrointestinal 
disorder.

Factual Background

Upon enlistment, the veteran reported no history of stomach, 
liver, or intestinal trouble.  Upon examination, an examiner 
noted "normal" for the veteran's abdomen and viscera, and 
for his genitourinary system.  In January 1969, the veteran 
again reported no history of stomach, liver, or intestinal 
trouble; an examiner again noted normal for the veteran's 
abdomen and viscera, and for his genitourinary system.

In January 1973, the veteran was hospitalized with complaints 
of generalized abdominal pain and a possible diagnosis of 
appendicitis.  He reported burning abdominal pain in the 
periumbilical region following ingestion of a glass of water 
that morning.  The pain reportedly continued following 
consumption of coffee and was finally followed by nausea and 
vomiting.  The veteran denied any urinary tract symptoms and 
indicated that his bowel movements were normal.  He reported 
a similar episode of abdominal pain, which reportedly 
occurred in June 1972, and a recent episode of cloudy urine 
one-month before.  The physician noted a history of acid 
indigestion and some mild intolerance to spicy foods and 
alcohol.  Upon examination, the physician found that his 
abdomen sounded normal but that there was some right flank 
and right upper quadrant tenderness to deep percussion.  
Urinalysis reportedly revealed a large amount of ketones and 
glucose with 2-4 white cells, but x-rays of the abdomen were 
normal.  During admission, the veteran's abdomen reportedly 
remained soft.  He was discharged after three days with 
routine follow-ups planned.  A diagnosis of abdominal pain of 
unknown etiology was noted.

Upon discharge from service, the veteran reported a history 
of stomach trouble and hospitalization for a stomach disorder 
in 1973.  He also reported a history of sugar in his urine.  
Upon examination, an examiner noted normal for the veteran's 
abdomen and viscera, and for his genitourinary system.

A private clinical note dated in January 1990 reflects 
complaints of epigastric pain.

In June 1992, the veteran filed a claim of entitlement to 
service connection for a stomach condition.  That same month, 
a VA physical examination was conducted.  The veteran 
reported that in 1972, he experienced two days of epigastric 
pain associated with diarrhea and vomiting.  He reported that 
these symptoms recurred on several other occasions until he 
was finally hospitalized in 1973.  The veteran further 
reported that since that time, he has experienced 
intermittent episodes of epigastric burning that usually 
occurred at night, depending on whether had consumed spicy 
food that day.  He indicated that he was currently 
experiencing daily abdominal swelling and epigastric pain 
that was not associated with eating or defecation.  The 
veteran reported passing blood on three or four occasions 
during his lifetime and denied a history of hemorrhoids.  The 
veteran also reported vomiting a small amount of blood in his 
emesis two to three weeks before and that he was currently 
prescribed Zantac for his abdominal symptoms. 

The examining VA physician found that examination of the 
abdomen was unremarkable.  The veteran reportedly had normal 
bowel sounds and a normal liver and spleen span.  No evidence 
of masses was found and no detectable tenderness was found in 
the four quadrants.  The veteran's stool sample was 
reportedly negative but an upper gastrointestinal series 
identified gastrointestinal reflux to the mid esophagus with 
prompt clearing.  The veteran was diagnosed with a 
gastrointestinal condition with episodic abdominal discomfort 
and distention with a history of hematemesis and rectal 
bleeding, and with radiographic evidence of esophageal 
reflux.

In a November 1992 rating decision, the RO denied entitlement 
to service connection for a gastrointestinal disorder.  The 
veteran subsequently filed a timely appeal as to that 
decision.

In July 1993, the veteran was provided with a personal 
hearing before a traveling Member of the Board.  The veteran 
testified that his gastrointestinal disorder began in 1972 
but that the army doctors were unable to identify it at that 
time.  He reported that it started out as mild burning and 
indigestion, but that from there it became diarrhea and heavy 
vomiting.  He further testified that the pain from this 
disorder would become so excruciating as to knock him out and 
that this would usually last for a period of 2 to 3 days.  He 
reported that following service he would treat himself with 
antacids because he never knew he could get treated through 
VA.  The veteran indicating that he was currently receiving 
Zantac for maintenance care of this disorder.

In August 1995, another VA physical examination was 
conducted.  The veteran reported having first experienced 
gastrointestinal symptoms as a result of a virus he caught in 
Vietnam in 1972 and that after he returned to the United 
States, he was hospitalized in 1973.  The VA physician noted 
a history of two upper gastrointestinal series in 1992 that 
revealed gastroesophageal reflux but no ulceration.  The VA 
physician diagnosed the veteran with a gastrointestinal 
disorder and documented esophageal reflux with symptoms 
currently under treatment with Zantac.  A history of 
hematosis and melena was also noted.


Analysis

The veteran is claiming entitlement to service connection for 
a gastrointestinal disorder.  He essentially contends that he 
has experienced recurring gastrointestinal symptoms since 
service, and that these symptoms are related to his in-
service hospitalization for abdominal pain.

As noted above, the threshold question with regard to a 
veteran's claim for service connection is whether the claim 
is well grounded pursuant to 38 U.S.C.A. § 5107(a).  In order 
for a claim to be well grounded,  there must be competent 
evidence of (1) a current disability (a medical diagnosis); 
(2) incurrence or aggravation of a disease or injury in 
service (lay or medical evidence); (3) a nexus between the 
in-service injury or disease and the current disability 
(medical evidence).  Caluza, 7 Vet. App. at 503.  All three 
prongs of the Caluza test must be met.

In this instance, the Board finds that the veteran has 
satisfied both the first and second elements of Caluza, as 
his service medical records reflect that he was hospitalized 
for complaints of abdominal pain and vomiting in 1972, and 
both the June 1992 and October 1995 VA physicians diagnosed 
the veteran with a gastrointestinal disorder.

However, the Board finds that the veteran has not satisfied 
the third element of Caluza, as he has not submitted 
competent medical evidence of a nexus between his current 
gastrointestinal disorder and his in-service abdominal pains.  
In fact, the only evidence of record of a nexus between the 
veteran's gastrointestinal disorder and his abdominal 
symptoms in service is his own contention that there is a 
relationship.  However, while a lay person is competent to 
report symptomatology, lay assertions of medical causation 
cannot constitute evidence to render a claim well grounded.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-495 (1992).

In light of the Court's holding in Savage, 10 Vet. App. 495-
496, the Board has considered whether the veteran has 
demonstrated a "continuity of symptomatology", under 38 
C.F.R. § 3.303(b), sufficient to obviate the need for medical 
evidence of a nexus between his present disability and 
service.  However, while the medical evidence of record shows 
that the veteran did receive treatment for abdominal pains 
with diarrhea and vomiting in 1973, and he reported at the 
time that he had experienced similar pains throughout the 
previous year, the Board notes that there is no evidence in 
his service medical records of any additional complaints or 
treatment during the his last two years of service.  
Additionally, after 1973, there are no additional complaints 
of abdominal pains noted in the record until 1990, over 16 
years later.  Therefore, while the Board acknowledges the 
veteran's contentions that he has suffered from recurrent 
gastrointestinal problems since service, the Board cannot 
find that the veteran has demonstrated a continuity of 
symptomatology sufficient to satisfy the requirement of a 
medical nexus between his in-service abdominal pains and his 
present gastrointestinal disorder.

In summary, as the veteran has not submitted competent 
medical evidence of a nexus between his present disorder and 
his in-service symptoms, the Board finds that he has not 
submitted a well-grounded claim under 38 U.S.C.A. § 5107(a).  
See Caluza, 7 Vet. App. at 506 (1995).  Thus, this claim is 
denied.

Entitlement to service connection for a kidney disorder.

Factual Background

Upon enlistment, the veteran reported no history of frequent 
or painful urination and no history of kidney stones or blood 
in his urine.  Upon examination, an examiner noted "normal" 
for the veteran's abdomen and viscera.  In January 1969, the 
veteran again reported no history of frequent or painful 
urination and no history of kidney stones or blood in his 
urine; an examiner again noted normal for the veteran's 
abdomen and viscera.

As noted above, the veteran was hospitalized in January 1973 
with complaints of generalized abdominal pain.  The veteran 
denied any urinary tract symptoms at that time and indicated 
that his bowel movements were normal.  He reported a similar 
episode of abdominal pain, which reportedly occurred in June 
1972, and a recent episode of cloudy urine one-month before.  
In an emergency room clinical note, an examiner noted a 
history of "bad" urine, which the veteran indicated was 
checked by a physician while he was in Vietnam, and a history 
of a burning sensation in his back.  The examiner noted a 
history of venereal disease for which he had not been treated 
for five years and which the veteran had stated "comes and 
goes."  The veteran reported that this was manifested by 
episodes of purulent discharge.

Upon discharge, the veteran reported no history of back pain 
but an examiner noted that he had had back pain on his right 
side.  The examiner also noted a possible history of sugar in 
his urine but indicated that the veteran's urinalysis at 
discharge was negative for sugar or albumin.

In a clinical note dated in January 1990, a private examiner 
noted that the veteran thought he had a kidney infection.  X-
rays reportedly revealed that the kidneys were normal in 
size, axis, and contour.  Following intravenous injection of 
contrast material, there was reportedly prompt symmetric 
renal excretion with no evidence of obstructive uropathy or 
abnormal filling defect in the upper collecting systems, 
ureters or bladder.  The examiner also noted that there were 
no significant post-void residuals.

In April 1992, the veteran filed a claim of entitlement to 
service connection for a "back injury".  VA outpatient 
records dated that same month reflect complaints of "urine 
trouble" and that the veteran was prescribed medication for 
incontinence.

During his June 1992 VA examination, the veteran reported 
that he was treated for back pain in 1973 and told that he 
had a back strain.  He reported that the symptoms eventually 
resolved but returned later.  The VA physician noted that 
when he sought reevaluation for his back pain he was found to 
have a kidney infection by history but the veteran reportedly 
could not remember ever having been prescribed antibiotics.  
The veteran reported that his back musculature was very 
strong but that he had had urinary tract infections on three 
to four occasions per year since his discharge.  However, he 
reported that he has not sought treatment until his most 
recent episode.  The VA physician noted that the veteran had 
been given Pyridium four weeks before for symptoms of 
dysuria.  The veteran indicated that his urine had recently 
become cloudy again and that he had experienced the onset of 
low back pain in association with the dysuria and cloudy 
urine.  The VA physician diagnosed the veteran with dysuria 
and a history of cloudy urine but found that there was 
insufficient clinical evidence to warrant a diagnosis of a 
chronic condition.

During his July 1993 hearing, the veteran testified that his 
back pain began in 1973 and that it has continued ever since.  
He reported that he experienced a constant dull back pain 
that sometimes increases depending on how he sits or moves.  
He also indicated that he was currently taking medication for 
his kidney condition but that the pain had not subsided at 
all.

VA outpatient treatment records dated in November 1993 
reflect complaints and treatment for low back pain and 
numbness in the lower extremities.

During the veteran's August 1995 VA examination, the VA 
examiner noted a history of incontinence and urgency due to 
medication.  The VA examiner diagnosed the veteran with a 
history of kidney infections and incontinence related to 
medication.

Analysis

The veteran is seeking entitlement to service connection for 
a kidney disorder.  He essentially contends that he has 
experienced recurring episodes of back pain and urinary 
trouble since service, and that these symptoms are related to 
his in-service episodes of back pain and cloudiness in his 
urine.

In this instance, the Board finds that the veteran has 
satisfied the second element of Caluza, as his service 
medical records reflect that he was treated for back pain on 
his right side during service.  Service medical records also 
reflect that he reported observing cloudiness in his urine 
during service.  

However, the Board finds that the veteran has not satisfied 
the first element of Caluza as he has failed to submit 
competent medical evidence of a currently diagnosed kidney 
disorder.  Although the Board is cognizant that there is 
medical evidence of record showing that the veteran has 
recently been treated for several reported symptoms, such as 
dysuria, cloudiness in his urine, incontinence, and back 
pain, the Board notes that there is no medical evidence of 
record showing a recent diagnosis of a kidney disorder.  
Although the August 1995 VA examiner diagnosed the veteran 
with a history of kidney infections, he failed to provide a 
diagnosis of a currently existing kidney disorder.  
Furthermore, the June 1992 VA physician noted dysuria and a 
history of cloudy urine, but specifically found that there 
was insufficient clinical evidence to warrant a diagnosis of 
a chronic condition.  In order for a claim to be well 
grounded, there must be evidence of a current disability.  
See  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); 
Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  As there 
is no competent medical evidence of record demonstrating a 
recent diagnosis of a kidney disorder, the Board finds that 
the veteran has not submitted a well-grounded claim for 
service connection.

The Board further finds that the veteran has also not 
satisfied the third element of Caluza, as he has not 
submitted competent medical evidence of a nexus between his 
claimed kidney disorder and his in-service symptoms.  The 
only evidence of record of a nexus between the veteran's 
claimed kidney disorder and his in-service symptoms is his 
own contention that there is a relationship.  However, as 
noted above, while the veteran may be competent as a lay 
person to report his symptomatology, he is not competent to 
provide medical nexus evidence in order to render a claim 
well grounded.  Grottveit, 5 Vet. App. at 93; Espiritu, 
2 Vet. App. at 494-495.  

In light of the Court's holding in Savage, 10 Vet. App. 495-
496, the Board has considered whether the veteran has 
demonstrated a "continuity of symptomatology", under 38 
C.F.R. § 3.303(b), sufficient to obviate the need for medical 
evidence of a nexus between his present disability and 
service.  However, while the medical evidence of record shows 
that the veteran did receive treatment for back pain and 
cloudiness in his urine during service, and that he reported 
at the time that he had experienced cloudiness in his urine 
on another occasions the previous year, the Board notes that 
there are no additional complaints of back pain or urinary 
symptoms noted in the record until 1990, over 16 years later.  
Therefore, while the Board acknowledges that the veteran's 
contentions that he has suffered from recurrent back pain and 
kidney problems since service, the Board cannot find that the 
veteran has demonstrated a continuity of symptomatology 
sufficient to satisfy the requirement of a medical nexus 
between his in-service symptoms and his claimed kidney 
disorder.  Furthermore, the Board notes that even if that 
veteran had provided evidence of a continuity of 
symptomatology, he would still be required under Savage to 
provide competent medical evidence linking those continuous 
symptoms to his claimed kidney disorder.  See Voerth v. West, 
No. 95-904 (U.S. Vet. App. October 15, 1999).  As noted 
above, there is no competent medical evidence of record 
linking his claimed symptoms to any currently diagnosed 
kidney disorder.

In summary, the Board finds that the veteran has submitted no 
competent medical evidence of a currently diagnosed kidney 
disorder, and no competent medical evidence of a nexus 
between his in-service symptoms and his claimed kidney 
disorder.  See Caluza, 7 Vet. App. at 506 (1995).  The Court 
has held that "[i]n the absence of competent medical evidence 
of a current disability and a causal link to service or 
evidence of chronicity or continuity of symptomatology, a 
claim is not well grounded."  Chelte v. Brown, 10 Vet. App. 
268 (1997).  Therefore, the Board finds that he has not 
submitted a well-grounded claim of entitlement to service 
connection for a kidney disorder pursuant to 38 U.S.C.A. 
§ 5107(a).  Thus, his claim is denied.


Additional Matter

When a claim is not well grounded, the VA does not have a 
duty to assist the veteran in the development of facts 
pertaining to his claim.  Gilbert v. Derwinski, 1 Vet. App. 
49, 55 (1990).  However, the VA may be obligated to advise 
the veteran of the evidence needed to complete the 
application.  This obligation depends upon the particular 
facts of the case and the extent to which the VA has 
previously advised the veteran of the evidence needed to be 
submitted with a VA benefits claim.  Robinette v. Brown, 8 
Vet. App. 69 (1995).

In this case, the Board is not on notice of the existence of 
any other possible evidence that exists that, if true, would 
make the veteran's claims of entitlement to service 
connection for hypertension or loss of visual acuity 
plausible.  This decision serves to inform the veteran of the 
kind of evidence that would be needed to make his claims well 
grounded.

Entitlement to service connection for PTSD.

After reviewing the record, the Board concludes that the 
veteran's claim of entitlement to service connection for PTSD 
is well grounded.  38 U.S.C.A. 5107(a).  This is based on an 
August 1995 diagnosis of severe PTSD and the veteran's own  
statements as to his alleged stressors.  While not 
necessarily conclusive as to his claim, the Board finds that 
this evidence is sufficient to justify a belief by a fair and 
impartial individual that the veteran's claim of entitlement 
to service connection for PTSD is plausible and thus, well-
grounded.  Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  
The Board wishes to make it clear that the veteran's 
statements are presumed to be true only for the limited 
purpose of establishing whether the claim is well grounded.  
See King v. Brown, 5 Vet. App. 19, 21 (1993).

The Board further finds that, the claim being well grounded, 
VA has a duty to assist the veteran in the development of 
facts pertinent to his claim under 38 U.S.C.A. § 5107(b).  In 
accordance with this duty, and for the reasons and bases set 
forth in the remand portion of this decision, the Board 
believes that further development is necessary before the 
veteran's claim can be properly adjudicated.


ORDER

A well-grounded claim not having been presented, the 
veteran's claim of entitlement to service connection for a 
gastrointestinal disorder is denied.

A well-grounded claim not having been presented, the 
veteran's claim of entitlement to service connection for a 
kidney disorder is denied.

The veteran's claim of entitlement to service connection for 
PTSD is well grounded.  To this extent only, the appeal is 
granted.


REMAND

As noted above, the veteran has submitted a well-grounded 
claim of entitlement to service connection for PTSD.  Thus, 
VA has a duty to assist the veteran in the development of 
facts pertinent to his claim under 38 U.S.C.A. § 5107(b).

For service connection to be awarded for PTSD, three elements 
must be present: (1) a current medical diagnosis of PTSD; (2) 
medical evidence of a causal nexus between current 
symptomatology and the claimed in-service stressor; and 
(3) credible supporting evidence that the claimed in-service 
stressor actually occurred.  38 C.F.R. 3.304(f); Moreau v. 
Brown, 9 Vet. App. 389 (1996).

In Zarycki v. Brown, the Court set forth the analytical 
framework and line of reasoning for determining whether a 
veteran was exposed to a recognizable stressor during 
service, which, as discussed above, is an essential element 
in solidifying a claim for service connection for PTSD.  6 
Vet. App. 91 (1993).  In Zarycki, it was noted that, under 38 
U.S.C.A. 1154(b), 38 C.F.R. 3.304(d) and (f), and the 
applicable provisions contained in VA Manual 21-1, the 
evidence necessary to establish the incurrence of a 
recognizable stressor during service to support a claim of 
service connection for PTSD will vary depending on whether 
the veteran "engaged in combat with the enemy."  See Hayes 
v. Brown, 5 Vet. App. 60 (1993).  The determination as to 
whether the veteran "engaged in combat with the enemy" is 
made, in part, by considering military citations that 
expressly denote as much.  Doran v. Brown, 6 Vet. App. 283, 
289 (1994).  However, the Court has recently held that the 
Board may not rely strictly on combat citations or the 
veteran's MOS to determine if he engaged in combat; rather, 
other supportive evidence of combat experience may also be 
accepted.  See Dizoglio v. Brown, 9 Vet. App. 163, 166 
(1996); West v. Brown, 7 Vet. App. 70, 76 (1994).  If combat 
is affirmatively indicated, then the veteran's lay testimony 
regarding claimed combat-related stressors must be accepted 
as conclusive as to their actual occurrence and no further 
development or corroborative evidence will be required, 
provided that the veteran's testimony is found to be 
"satisfactory," i.e., credible, and "consistent with the 
circumstances, conditions, or hardships of such service."  
Zarycki, 6 Vet. App. at 98.

If there is no combat experience, or if there is a 
determination that the veteran engaged in combat but the 
claimed stressor is not related to such combat, there must be 
independent evidence to corroborate the veteran's statement 
as to the occurrence of the claimed stressor.  Doran, 6 Vet. 
App. at 288-89 (1994).  The veteran's testimony, by itself, 
cannot, as a matter of law, establish the occurrence of a 
non-combat stressor.  Dizoglio, 9 Vet. App. at 166 (1996).  
Further, an opinion by a mental health professional based on 
a post-service examination of the veteran cannot be used to 
establish the occurrence of a stressor.  Moreau v. Brown, 9 
Vet. App. at 395-96 (1996); Cohen v. Brown, 10 Vet. App. 128 
(1997).

In this case, the veteran contends that he was exposed to 
combat on several occasions while he was stationed in 
Vietnam.  His service records reflect that he served in 
Vietnam as a field artillery specialist from April 1968 to 
January 1969 and as a communications center specialist from 
June 1971 to December 1972.  His service records do not show 
that he received any combat citation while in Vietnam, and 
there is no official record or other corroborative evidence 
showing that he was exposed to combat as he alleges.

However, in support of his claim, the veteran recently 
submitted a service department document that was apparently 
promulgated by a Discharge Review Board.  The Board notes 
that in this document, the Review Board took note of the fact 
that "the applicant...had served in the Republic of Vietnam in 
combat."  Although this document does not contain the 
veteran's name or other identifying information, the Board 
notes that there is some descriptive information regarding 
"the applicant" which appears to be consistent with the 
veteran's circumstances of service, such as a 480-day period 
during which he was absent without leave.  

That this document appears to be the only portion of the 
Discharge Review Board's decision that is currently 
associated with the claim's folder.  In particular, the Board 
notes that there is no indication of the evidence or 
testimony upon which the Review Board's decision was based 
and no explanation as to how it reached its conclusion that 
the veteran had served in combat in Vietnam.  Due to the 
importance of determining whether the veteran "engaged in 
combat with the enemy" pursuant to 38 U.S.C.A. § 1154(b) and 
the Court's holding in Zarycki, the Board believes that a 
remand is necessary so the RO can attempt to determine on 
what basis the Discharge Review Board reached its conclusions 
as to the veteran's combat status.

Although the Board regrets the delay involved in again 
remanding this case, under the circumstances, the Board is of 
the opinion that additional development is necessary.  
Accordingly, this case is remanded for the following:

1.  The RO should attempt to obtain all 
available service department records 
pertaining to the veteran's attempts to 
have his discharge under other than 
honorable conditions recharacterized as a 
discharge under honorable conditions.  In 
particular, the RO should attempt to 
obtain all decisions issued by the 
Discharge Review Board in regard to the 
veteran.  To the extent possible, the RO 
should attempt to obtain all evidence and 
documentation used by the Discharge 
Review Board in making its determination.  
If necessary, the RO should contact the 
veteran and request any additional 
information which may assist the RO in 
obtaining these documents.

2.  Following completion of the 
foregoing, the RO should review the 
evidence of record and undertake any 
other development it deems necessary.  In 
particular, the RO may make any 
additional attempts deemed necessary to 
verify the veteran's reported stressors.

3.  After all necessary development has 
been completed to the extent possible, 
the RO should readjudicate the veteran's 
claim of entitlement to service 
connection for PTSD.  In particular, the 
RO should make a specific finding of fact 
as to whether the veteran was engaged in 
combat in Vietnam.  If the veteran is 
found to engaged in combat with the 
enemy, the provisions of 38 U.S.C.A. § 
1154(b) are to be applied.  If the 
veteran is not found to have engaged in 
combat, the RO should make specific 
findings as to whether the claimed 
stressors occurred.  If the benefit 
sought on appeal remains denied, the 
veteran and his representative should be 
furnished with copies of a supplemental 
statement of the case and given the 
opportunity to respond thereto.  
Thereafter, the case should be returned 
to the Board, if in order.

The veteran need take no action unless otherwise notified.  
The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Quarles v. Derwinski, 3 Vet. App. 129, 
141 (1992); Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	Barry F. Bohan
	Member, Board of Veterans' Appeals



 

